DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2022.
Applicant's election with traverse of Group I (claims 17-24) in the reply filed on 4/15/2022 is acknowledged. The Applicant’s first traversal argument is that any search for the cation that is the subject of claim 17 necessarily encompasses the remaining claims and therefore should be examined together.  This is not found persuasive because the inventions of Groups I-IV have acquired a separate status in the art in view of their different classification.  Group I, drawn to an ionic liquid, is classified under C10N2020/077.   Group II, drawn to a salt, is classified under H01M2300/0045. Group III, drawn to an electrolyte, is classified under H01G11/62. Group IV, drawn to an energy storage device, is classified under H01G11/06.  The Applicant’s next traversal argument is that no unity of invention objection was raised during the international phase of the present application and thus this office should respect the conclusion of the ISA. This is not found persuasive because although this office takes into consideration the conclusion of the ISA when it comes to unity of invention, this office conducts its own independent analysis and is not bound by the conclusion of the ISA. The Applicant’s last traversal argument is that the current claims include a special technical feature.  This is not found persuasive based on the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 17, 11335954 discloses an ionic liquid comprising the association of a cation having the following formula (I) (claim 1):

    PNG
    media_image1.png
    15
    31
    media_image1.png
    Greyscale

in which:
R1 is an acyclic hydrocarbon group;
n is an integer ranging from 0 to 3; 
m is an integer ranging from 1 to 4; and
and an anion chosen from a nitrate anion, a phosphate anion, or an imide anion (claim 5).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 18, 11335954 discloses all the limitations of the ionic liquid above and further discloses wherein the cation of formula (I) has the following specific formula (Ib) (claim 2):

    PNG
    media_image2.png
    12
    19
    media_image2.png
    Greyscale

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 19, 11335954 discloses all the limitations of the ionic liquid above and further discloses wherein R1 is an alkyl group comprising from 1 to 4 carbon atoms (claim 3).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 20, 11335954 discloses all the limitations of the ionic liquid above and further discloses wherein m is 2 (claim 4).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, 11335954 discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion (claim 6).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 22, 11335954 discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion having the following formula (II’) (claim 7):

    PNG
    media_image3.png
    12
    19
    media_image3.png
    Greyscale

in which R2 and R3 represent, independently from each other, a fluorine atom or a perfluorocarbon group.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 23, 11335954 discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion which has one of the following formulae (IV) and (V) (claim 8):

    PNG
    media_image4.png
    211
    655
    media_image4.png
    Greyscale


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 11335954 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 24, 11335954discloses all the limitations of the ionic liquid above and further discloses wherein the ionic liquid has one of the following formulae (VI) and (VII):

    PNG
    media_image5.png
    479
    343
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Appetecchi et al. "Chemical–physical properties of bis (perfluoroalkylsulfonyl) imide-based ionic liquids" and further in view of Reiter et. al. "N-Allyl-N-methylpiperidinium bis (trifluoromethanesulfonyl) imide—A film forming ionic liquid for graphite anode of Li-ion batteries." 
Regarding claim 1, Appetecchi discloses an ionic liquid (P301; Table 1; Heading; “Ionic Liquid Sample”) comprising the association of a cation having the following formula (P301; Table 1; PYR1(2O2)):

    PNG
    media_image6.png
    288
    405
    media_image6.png
    Greyscale

in which:
R1 is an alkyl group comprising 1 carbon atom which is an acyclic hydrocarbon group;
n is an integer, 1, which is within the claimed range of 0 to 3; 
m is an integer, 2, which is within the claimed range of 1 to 4; and
and an anion chosen from an imide anion (P301; Table 1; TFSI).
Appetecchi further teaches wherein R2 terminates with a carbon-carbon single bond and therefore does not teach wherein R2 terminates with an allylic double bond. 
Thus, Appetecchi does not disclose wherein the ionic liquid comprising the association of the cation has the following formula (I): 

    PNG
    media_image1.png
    15
    31
    media_image1.png
    Greyscale

Reiter teaches an ionic liquid (P23; Fig. 1) comprising the association of a similar cation having the following formula (P23; Fig. 1; PP13*TFSI):

    PNG
    media_image7.png
    288
    343
    media_image7.png
    Greyscale

in which:
R2 terminates with an allylic double bond which provides the ionic liquid with a SEI-forming ability in addition to having a lower viscosity, higher conductivity, and high electrochemical stability compared to a cation in which R2 terminates with a carbon-carbon single bond (P22; C2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the R2 terminating carbon-carbon single bond of the cation of Appetecchi such that R2 terminates with an allylic double bond as taught by Reiter in order to have the claimed formula to provide the ionic liquid with a SEI-forming ability in addition to having a lower viscosity, higher conductivity, and high electrochemical stability compared to a cation in which R2 terminates with a carbon-carbon single bond and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the cation of formula (I) has the following specific formula (Ib) (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI):

    PNG
    media_image2.png
    12
    19
    media_image2.png
    Greyscale

Regarding claim 19, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein R1 is an alkyl group comprising 1 carbon atom (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI) which is within the claimed range of 1 to 4 carbon atoms.
Regarding claim 20, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein m is 2 (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI).
Regarding claim 21, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion (Appetecchi; P301; Table 1; TFSI).
Regarding claim 22, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion having the following formula (II’) (Appetecchi; P301; Table 1; TFSI):

    PNG
    media_image3.png
    12
    19
    media_image3.png
    Greyscale

in which R2 and R3 represent, independently from each other, a perfluorocarbon group.
Regarding claim 23, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the anion is an imide anion which has the following formula (V) (Appetecchi; P301; Table 1; TFSI):

    PNG
    media_image8.png
    192
    280
    media_image8.png
    Greyscale

Regarding claim 24, modified Appetecchi discloses all the limitations of the ionic liquid above and further discloses wherein the ionic liquid has the following formula (VII) (Appetecchi; P301; Table 1; PYR1(2O2)) (Reiter; P23; Fig. 1; PP13*TFSI):

    PNG
    media_image9.png
    268
    343
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469)295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /SARAH A. SLIFKA/Primary Examiner, Art Unit 1759